     Case: 1:21-cv-00270 Document #: 2 Filed: 01/21/21 Page 1 of 2 PageID #:14

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Fres Oquendo
                                     Plaintiff,
v.                                                       Case No.: 1:21−cv−00270
                                                         Honorable Andrea R. Wood
World Boxing Association
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 21, 2021:


         MINUTE entry before the Honorable Andrea R. Wood: Plaintiff filed a Complaint
for Injunctive Relief, Declaratory Judgment, and Monetary Damages [1−1] on 1/15/2021.
On 1/20/2021, Plaintiff's counsel contacted the Court's chambers to request an emergency
hearing on a preliminary injunction. (The Court characterizes the requested hearing as an
emergency because it was requested to take place prior to service of the Complaint on
Defendant and with less than the three−day notice that the Court usually requires.)
Plaintiff's counsel has not, however, filed a motion for a preliminary injunction. Instead,
Plaintiff's counsel informed the Court's courtroom deputy that he intends to proceed just
on the Complaint. However, to give proper consideration to a request for a preliminary
injunction, the Court requires a written motion for that relief; the Complaint is not an
adequate substitute. Most importantly, the Complaint does not contain any legal authority,
argument, or other explanation regarding how the requirements for preliminary injunctive
relief, as set out in Fed. R. Civ. P. 65, Mays v. Dart, 974 F.3d 810, 818 (7th Cir. 2020),
and related authority, are satisfied in this case. To be clear, the Complaint is not the proper
place for such argument. Rather, Plaintiff must file a separate motion document setting
forth the nature of the preliminary relief sought, supporting authority, and at least a brief
argument supporting the request. The Court cannot set a hearing on the motion for a
preliminary injunction until it has been filed. Accordingly, Plaintiff's counsel is directed to
contact the courtroom deputy by no later than 5:00 PM on 1/21/2021 to inform the Court
(1) whether he desires to proceed with a preliminary injunction motion at this time, and
(2) if so, how soon the motion can be filed. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
   Case: 1:21-cv-00270 Document #: 2 Filed: 01/21/21 Page 2 of 2 PageID #:15

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
